Citation Nr: 0819744	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-36 091	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as noncompensably (zero percent) 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from August 1976 to 
February 1980 and from February 1981 to August 1982.  He had 
an initial active duty training period from November 1973 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In this case, the veteran contends that he is entitled to a 
compensable rating for his service-connected 
pseudofolliculitis barbae, in part because he noted that he 
was unable to shave even with magic shave or other similar 
products without his face breaking out, and stated that if he 
did not keep facial hair and if the barber did not cut his 
hair properly, then he experienced full-blown symptoms.  
Therefore, the veteran contends that he deserves a 
compensable evaluation because he experiences ingrown hair 
which causes neck pain, and is forced to wear facial hair.  
Further, he argued in his June 2004 claim for an increase 
that his symptoms had worsened since the initial award of 
service connection.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in July 2004.  At this examination the examiner 
noted that the veteran had a history of bumps on his neck 
that got worse with hair cutting, and diagnosed the veteran 
with pseudofolliculitis barbae, and also acne keloidalisis, 
noting old small papules on his posterior scalp.  He wore a 
beard and had a few active follicular lesions.  However, the 
examiner noted that although the veteran's disability 
originated during service, it was not disabling.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  The most recent medical evidence of record that 
specifically evaluates the veteran's current level of 
disability according to the pertinent diagnostic criteria is 
the above-mentioned July 2004 VA examination.  The veteran 
has since argued that he experiences constant symptoms, which 
suggests that his problem is more disabling than described by 
the 2004 examination report.

Additionally, the Board observes that the United States Court 
of Appeals for Veteran's Claims recently issued a decision 
which interprets the notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006)), as they 
pertain to increased rating claims.  In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court held that, for an 
increased compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In the present case, the veteran was sent a VCAA notice in 
June 2004, which informed him that evidence showing that his 
service-connected pseudofolliculitis barbae had increased in 
severity was necessary to substantiate the claim.  However, 
the veteran was not advised that the evidence should also 
address the effect the increase in severity has had on his 
daily life. Additionally, no notice was sent as to the 
diagnostic code and rating criteria pertinent to the rating 
of pseudofolliculitis barbae, rated by analogy by the RO to 
38 C.F.R. § 4.118, Diagnostic Code 7828, which provides the 
criteria for schedular evaluations for acne.  (The Board 
notes that tinea barbae, which might also be analogous, is 
ratable under 38 C.F.R. § 4.118, Diagnostic Code 7813, and 
requires consideration of disfigurement, scars, or 
dermatitis, depending on the predominant disability.)  
Additionally, the veteran was not notified of the criteria 
for assignment of an effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board will therefore also remand this case in order to ensure 
that the veteran receives the due process to which he is 
entitled.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ, pursuant to the recent 
decision of the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), should 
notify the veteran that to substantiate a 
claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life.  
The letter must also advise him of the 
diagnostic code and rating criteria 
relevant to rating pseudofolliculitis 
barbae and any rating criteria under the 
diagnostic code that may not be met by a 
showing of an increase in severity.  
Notice should include references to the 
criteria for disfigurement, scarring, and 
dermatitis.  See Diagnostic Code 7813.  
The veteran should also be informed of 
examples of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation -- e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

Further, the notice to the veteran must 
include the criteria for assignment of an 
effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Ask the veteran to identify names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim, including recently prepared 
dermatologic treatment records.  With any 
necessary authorization from the veteran, 
attempt to obtain and associate with the 
claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

3.  Arrange for the veteran to undergo a 
VA dermatologic examination by a 
physician with appropriate expertise to 
determine the current degree of 
disability due to the veteran's service-
connected pseudofolliculitis barbae.  Any 
scarring should be specifically noted and 
described in detail.  Change in pigment 
or texture, or any induration should also 
be noted.  Any need for treatment should 
also be described.  (The veteran's claims 
file, including a copy of this remand, 
must be made available to the examiner 
for review in connection with the 
examination.)

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the applicability of 
examination findings to the rating 
criteria.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

4.  The AOJ should re-adjudicate the 
claim on appeal.  If the benefit sought 
is not granted, a supplemental statement 
of the case should be issued.  The 
supplemental statement of the case should 
reflect consideration of criteria for 
rating disfigurement of the head, face, 
and neck, for rating scarring, for rating 
dermatitis, and for rating acne.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

